DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/11/2021 has been entered.  Claims 16-18, 20-24, 26-32, 34-38, 40-43, and 46-51 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 20-24, 26-32, 34-38, 40-43, and 46-51 is/are rejected under 35 U.S.C. 103 as obvious over Ohnishi (US 20100212470 A1) in view of Chen et al.  (US 20160129542 A1) and further in view of TAKAZAKURA et al. (US 20150352713 A1).
Regarding claims 16, 29-30, and 50-51, Ohnishi discloses a machine tool (30) for machining a workpiece ([0063-0067], fig. 3), the machine tool comprising: spindle device (30) 
a spindle stator (22) a spindle rotor (32) rotatable relative to the spindle stator about a spindle axis defined by a centerline of the spindle rotor, wherein the spindle rotor has a first end and a second distal end, the first end and the second distal end being on axially opposite sides of the spindle rotor with respect to an extension of the spindle axis (figs. 3 and 29);
a tool holder (10/19) for holding a tool (12) or a tool-holding tool interface (33/36) at first end of the spindle rotor ([0040-0041, 0064-0071], fig. 3); 
a spindle drive (31) for rotationally driving said tool holder and said spindle rotor about said spindle axis relative to the spindle stator; 
at least one electrical load (14/23/24) arranged coupled around the spindle rotor with a pair of support ring tool holding plates 279, 279 coaxially arranged in parallel to the blade 12 between the rotor (32) and the plates; and 
a coil unit (23/24) for supplying electrical energy to the at least one electrical load, wherein said coil unit is arranged facing away from said tool holder on the second distal end of said spindle rotor (fig. 3), 
wherein: said coil unit comprises a transmitter coil (23a) and a receiver coil (24a) for non-contact energy transfer (energy transferred [0068], energy is transferred via wires 26a/b [0071]), said receiver coil is attached to an end portion of said spindle rotor on the second distal end of said spindle rotor and said transmitter coil is fixedly connected to the spindle stator (22 [0069]) such that the receiver coil is rotating with respect to the transmitter coil when the spindle rotor is rotating with respect to the spindle stator ([0064-0071], fig. 3), and  said electrical load comprises 
a vibration unit (14) configured to drive a vibration of said tool holder in the axial direction of said spindle device, a vibration of said tool holder in a radial direction of the spindle device, and/or a vibration of said tool holder in the rotational direction of said spindle device, a frequency in the ultrasonic range, (radial, thickness direction, deflective angled, and other directions [0023, 0030, 0037-0038, 0049-0052, 0061, 0068-0075, 0117-0120], figs. 1-3 and 17) and said tool holder is configured to hold a tool (12), or said tool holder is configured to hold a replaceable tool interface comprising a hollow shank taper tool interface or a steep taper interface ([0030-0035, 0078], figs. 1-5). 
Ohnishi fails to explicitly disclose the least one electrical load  arranged coupled between said spindle rotor and said tool holder; and the coil unit comprises a transmitter coil and a receiver coil for non-contact energy transfer from the transmitter coil to the receiver coil, wherein energy transferred to the receiver coil travels axially along the spindle axis from the receiver coil to the at least one electrical load coil unit comprises a transmitter coil and a receiver coil for a magnetic flux/non-contact energy transfer in an axial direction of the spindle axis, and supplies electrical energy to a vibration unit configured to drive a vibration of said tool holder in the axial direction of said spindle device, a vibration of said tool holder in a radial direction of the spindle device, and/or a vibration of said tool holder in the rotational direction of said spindle device, wherein the axial, radial, and/or rotational vibrations of said tool holder have a frequency in the ultrasonic range, a frequency in the ultrasonic range and that the spindle rotor has a surface at the second distal end, and wherein at least part of the coil unit is mounted to the surface at the second distal end.
Chen et al. also teaches a machine tool (1) for machining a workpiece, the machine tool comprising: a spindle device (100) a tool holder (130/200/230) for holding a tool or a tool-holding tool interface at the first end of the spindle rotor ([0043], figs. 1 and 4); 
a spindle drive (100/120) for rotationally driving said tool holder about said spindle axis relative to the spindle central axis; at least one electrical load (240) coupled between said spindle rotor and said tool holder ([0043-0045], figs. 1-5); and 
a coil unit for supplying electrical energy to the at least one electrical load, wherein said coil unit is arranged facing away from said tool holder on the second end of said spindle rotor, wherein: said coil unit comprises a transmitter coil (140) and a receiver coil (150) for non-contact energy transfer from the transmitter coil to the receiver coil [0044-0050, 0068], wherein energy transferred to the receiver coil travels axially along the spindle axis from the receiver coil to the at least one electrical load ([0044-0046], via wires 153), 
said receiver coil is attached to an end portion of said spindle rotor on the second distal end of said spindle rotor and said transmitter coil is fixedly connected to the spindle stator such that the receiver coil is rotating with respect to the transmitter coil when the spindle rotor is rotating with respect to the spindle stator[0043-0050], and said electrical load comprises a vibration unit (240) configured to drive a vibration of said tool holder in the axial direction of said spindle device, a vibration of said tool holder in a radial direction of the spindle device, and/or a vibration of said tool holder in the rotational direction of said spindle device, wherein the axial, radial, and/or rotational vibrations of said tool holder have a frequency in the high frequency range and the spindle has a surface at the second distal end, and wherein at least part of the coil unit is mounted to the surface at the second distal end ([0045-0050, 0053, 0062, 0067], figs. 1-5).
TAKAZAKURA et al. teaches machine (10) having magnetic flux that passes from a power coil (56a) to a power (coil 56b [0095-0107]) and a vibration unit (94/112/96 piezoelectric [0029, 0035, 0082]) configured to drive a vibration of said tool holder in the axial direction of said spindle device, a vibration of said tool holder in a radial direction of the spindle device, and/or a vibration of said tool holder in the rotational direction of said spindle device, a frequency in the ultrasonic range, and a spindle (92/108) has a surface (96/98) at the second distal end, and wherein at least part of the coil unit (56b) is mounted to the surface at the second distal end ([0081-0107], figs. 1-5 and 16-25)
TAKAZAKURA et al. states:  “power transmission between relatively rotating the primary power coil 56a and the secondary power coil 56b is possible in a contact-free state, and the high-frequency voltage generated in the secondary power coil 56b is supplied to the ultrasonic transducer 112 as drive power” [0095]
Given the suggestion and teachings of Ohnishi to have a coil unit providing a vibration having a frequency in the ultrasonic range, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the least one electrical load  arranged coupled between said spindle rotor and said tool holder; and the coil unit comprises a transmitter coil and a receiver coil for non-contact energy transfer from the transmitter coil to the receiver coil, wherein energy transferred to the receiver coil travels axially along the spindle axis from the receiver coil to the at least one electrical load coil unit comprises a transmitter coil and a receiver coil for a magnetic flux/non-contact energy transfer in an axial direction of the spindle axis, and supplies electrical energy to a vibration unit configured to drive a vibration of said tool holder in the axial direction of said spindle device, a vibration of said tool holder in a radial direction of the spindle device, and/or a vibration of said tool holder in the rotational direction of said spindle device, wherein the axial, radial, and/or rotational vibrations of said tool holder have a frequency in the ultrasonic range, a frequency in the ultrasonic range and the spindle rotor have a surface at the second distal end, and wherein at least part of the coil unit is mounted to the surface at the second distal end for a more compact accessible tool and efficient supply of electrical power as taught by Chen et al. and further taught and evidenced by TAKAZAKURA et al. 
Regarding claims 17-18, 20-21, 24, 31-32, 34-35, and 38, Ohnishi discloses a gap located between said transmitter coil and said receiver coil for non-contact energy transfer(figs. 1 and 3), wherein said transmitter coil and said receiver coil are each formed as a full-circumference coil (figs. 1 and 3), wherein said fixed transmitter coil is attached to a spindle housing which accommodates said spindle rotor, wherein said coil unit is connected to said electrical load by means of electrical lines (25/26, figs. 1-3), wherein said electrical load comprises an electronic measuring device (voltage [0037, 0071]). TAKAZAKURA et al. also teaches a gap located between said transmitter coil and said receiver coil for non-contact energy transfer(figs. 1 and 3), wherein said transmitter coil and said receiver coil are each formed as a full-circumference coil (figs. 1-2 and 16-25), wherein said fixed transmitter coil is attached to a spindle housing which accommodates said spindle rotor, wherein said coil unit is connected to said electrical load by means of electrical lines (25/26, figs. 1-2 and 16-25), wherein said electrical load comprises an electronic measuring device ([0029, 0055, 0092], figs. 1-2 and 18).
Regarding claims 22-23, 28, 36-37, and 42, Ohnishi discloses said rotatably mounted receiver coil is attached to an end portion of said spindle rotor on the side of said spindle rotor facing away from said tool holder (figs. 1 and 3) wherein at least one portion of said electrical lines is led axially along a rotational axis of said spindle rotor from one end of said spindle rotor to the other end of said spindle rotor (figs. 1-3), wherein said spindle rotor comprises an axially arranged hollow shank element through which said at least one portion of said electrical lines is led axially along the rotational axis of said spindle rotor (figs. 1-3), wherein said tool holder is connected to said spindle rotor via a labyrinth coupling ([0040-0041, 0064-0071], fig. 3). TAKAZAKURA et al. also teaches a labyrinth coupling (36, [0069], fig. 2).
Regarding claims 26-27 and 41, Ohnishi discloses a piezoelectric actuator or a plurality of piezoelectric actuators arranged successively in the axial direction wherein said vibration unit is attached non-rotatably to said tool holder ([0037-0038], figs. 1-5). TAKAZAKURA et al. also teaches a vibration unit (94/112/96) having piezoelectric actuator [0029, 0035, 0082]). Chen et al. also teaches a vibration unit (240) having piezoelectric actuator ([0020, 0050], claim 3).
Regarding claims 48-49, Chen et al. teaches having one or more conductors (153) electrically coupled to the receiver coil and to the at least one electrical load (240) and positioned along the spindle axis, wherein energy travels axially along the one or more conductors from the receiver coil to the electrical load ([0044-0046], via wires 153, figs. 1-5).

Response to Arguments
Applicant’s arguments with respect to claims 16-18, 20-24, 26-32, 34-38, 40-43, and 46-51 have been considered but are moot because the arguments do not apply to all the references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731